       Case 4:18-cv-00069-BMM Document 163 Filed 07/13/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION

 MONTANA WILDLIFE                                )
 FEDERATION, et al.                              )
                                                 )
                   Plaintiffs,                   )
                                                 )
           v.                                    ) Case No. 4:18-cv-00069-GF-BMM
                                                 ) Judge Assigned: Hon. Brian M. Morris
 DAVID BERNHARDT, in his official                )
 capacity as Secretary of the Interior, et       ) CASE MANAGEMENT ORDER
 al.,                                            )
                                                 )
                   Defendants,                   )
                                                 )
 WESTERN ENERGY ALLIANCE, et                     )
 al.                                             )
           Defendant-Intervenors.                )


      1.        Nature of the Case: The parties agree that this case involves judicial

review of agency action under the Administrative Procedure Act (APA), 5 U.S.C.

§§ 701–06, and is exempt under Fed. R. Civ. P. 26(a)(1)(B)(i) and Local Rule

16.2(a) from the requirements for initial disclosures, a discovery plan, expert

disclosures, or trial. The parties anticipate that this matter will be resolved by

cross-motions for summary judgment rather than trial.

      Proceedings in this case are taking place in stages, as described below.




                                             1
        Case 4:18-cv-00069-BMM Document 163 Filed 07/13/20 Page 2 of 5



       2.      Phase One Summary Judgment Motions: On May 22, 2020, the

Court issued a summary judgment order regarding the claims in the initial phase of

the case (Phase One). ECF No. 147.

       3.      Phase Two Summary Judgment Motions: The second phase of the

case (Phase Two) will address all claims and defenses with respect to the

Plaintiffs’ challenges to the following:

             Leasing decisions for the December 2017 Wyoming lease sale;

             Leasing decisions for the March 2018 Wyoming lease sale;

             Leasing decisions for the December 2017 Nevada lease sale;

             Leasing decisions for the March 2018 Nevada lease sale; and

             Leasing decisions for the June 2018 Nevada lease sale.

       The following schedule will apply to proceedings in connection with Phase

Two:

       July 1, 2020: Federal Defendants to serve the administrative records for the

December 2017 and March 2018 Wyoming lease sales. The administrative records

will be served in searchable PDF form accompanied by a hyperlinked index in

Microsoft Excel format.

       August 1, 2020: Federal Defendants to serve the administrative records for

all remaining lease sales to be addressed in Phase Two on counsel for the parties.




                                           2
       Case 4:18-cv-00069-BMM Document 163 Filed 07/13/20 Page 3 of 5



The administrative records will be served in searchable PDF form accompanied by

a hyperlinked index in Microsoft Excel format.

      After service of the administrative records, the parties will confer and

attempt to resolve any record disputes.

      September 15, 2020: Federal Defendants to lodge the administrative

records for the decisions covered in Phase Two with the Court.

      September 15, 2020: Deadline for all parties to file motions seeking to

complete or supplement the administrative records for the decisions covered in

Phase Two. If any such motions are filed, the parties will submit a status report

and proposed summary judgment briefing schedule within 21 days after those

motions are resolved and any materials added to the record.

      If no administrative record motions are filed, summary judgment motions

will be briefed according to the schedule below.

      October 2, 2020: Plaintiffs to file their summary judgment motion

addressing all claims at issue in Phase Two.

      November 6, 2020: Federal Defendants to file their combined summary

judgment response and cross-motion for summary judgment addressing all claims

at issue in Phase Two.

      November 20, 2020: Defendant-Intervenors to file summary judgment

responses and cross-motions for summary judgment on all claims at issue in Phase


                                          3
          Case 4:18-cv-00069-BMM Document 163 Filed 07/13/20 Page 4 of 5



Two. Intervenors shall not repeat arguments raised by the Federal Defendants, but

may adopt and incorporate those arguments by reference.

      December 11, 2020: Plaintiffs to file their combined summary judgment

reply and response to the cross-motions for summary judgment on all Phase Two

claims.

      January 8, 2021: Federal Defendants to file their reply in support of their

cross-motion for summary judgment on all Phase Two claims.

      January 22, 2021: Intervenors to file their replies in support of cross-

motions for summary judgment on all Phase Two claims. Intervenors shall not

repeat arguments raised by the Federal Defendants, but may adopt and incorporate

those arguments by reference.

       3.     Phase Two Summary Judgment Motion Page Limits: The

following modifications will apply to the page limits under Local Rule 7.2(d)(2):

    Plaintiffs’ principal summary judgment brief, and the Federal Defendants’

      combined summary judgment response and cross-motion for summary

      judgment, are limited to 9,500 words each.

    Defendant-Intervenors State of Wyoming and Western Energy Alliance may

      each file a summary judgment response and cross-motion for summary

      judgment of no more than 6,000 words;




                                         4
       Case 4:18-cv-00069-BMM Document 163 Filed 07/13/20 Page 5 of 5



    Plaintiffs’ combined summary judgment reply and response to cross-motions

      for summary judgment, and the Federal Defendants’ reply in support of their

      cross-motion for summary judgment, are limited to 6,000 words each.

    Defendant-Intervenors State of Wyoming and Western Energy Alliance may

      each file a reply in support of the cross-motions for summary judgment of no

      more than 3,000 words.

      4.     No Waiver: In proposing this Case Management Order solely to

facilitate orderly resolution of this litigation and avoid unnecessary judicial

proceedings, the parties have agreed that no party waives any claim, defense, or

argument, other than as expressly provided in this order.



DATED this 13th day of July, 2020




                                           5
